I concur.
There is no express authorization in the constitution for a classification of the townships of a class of counties by population, for the purpose of fixing the compensation of township officers. The constitution expressly provides only for a classification of counties by population. In the case of townships, therefore, a classification by population is not founded *Page 686 
on any constitutional distinction, and must find its justification in other reasons.
But it is recognized that a substantial difference in the population of the several townships of a class of counties will be ordinarily attended with a corresponding difference in the duties of the officers, and it has therefore been held that the legislature may classify the townships of a class of counties by population for the purpose of fixing the compensation of the township officers.
It is, however, not because of any constitutional distinction that this is permissible, but simply because a substantial natural reason exists for the creation of such classes, — viz., that the duties in a class of townships having a large population will be greater in amount than those of a class of townships having a smaller population. This is the only conceivable natural reason justifying such a classification, and it requires the fixing of the compensation upon a scale proportioned to the population of the different classes of townships. If the compensation be not so fixed, it is not "in proportion to duties," if the population is to be the measure of the duties, and it is only upon the theory that the population is such measure that such classification of townships is permissible.
Where it is apparent from the face of the act that the compensation in the different classes of townships of the class of counties, based solely upon differences in population, has not been fixed upon a scale proportioned to their respective populations, it seems very clear to me that the act of the legislature is in violation of the constitutional provision requiring the compensation to be in proportion to duties.
Under the decision in Tucker v. Barnum, 144 Cal. 266, [77 P. 919], the provisions as to limitations upon the respective amount of fees to be allowed justices of the peace in criminal cases in townships of the second, third, and fourth classes of Kern County are void. This being so, the provision as to the compensation by salary of justices of townships of the first class of townships of said county must also fall, for that salary was necessarily fixed with reference to the compensation prescribed for the other classes. It could only be upon the theory that the amounts prescribed for the other classes were to be received by the officers thereof, that the salary of one hundred and twenty-five dollars per month for justices *Page 687 
of the first class was fixed upon as a proper proportionate compensation for them. The respective provisions are so interwoven and interdependent that one cannot stand without the others.
As the constitution expressly warrants the classification ofcounties by population, for the purpose of regulating the compensation of all township and county officers in proportion to duties, what is here said in no way affects the question as to the right of the legislature to fix the compensation of the county and township officers of the various classes of counties otherwise than in proportion to the population of the various classes. The classification being a proper one, because expressly authorized by the constitution, it has been held that the legislature may take into consideration other matters besides population in determining what is a compensation in proportion to duties (see Longan v. County of Solano, 65 Cal. 122, [3 P. 463]), and its conclusions on the question are conclusive on the courts.